Citation Nr: 1027055	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  08-29 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force 
from December 1949 to October 1951.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

In June 2010, a Board hearing was held at the RO before the 
undersigned.  A transcript is in the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence for and against the appellant's claim is at least in 
relative equipoise on the question of whether currently diagnosed 
bilateral hearing loss is related to acoustic trauma in service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, bilateral 
hearing loss was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306, 3.385 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

In this case, the Board is granting in full the benefit sought on 
appeal (service connection).  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  The Board notes that the Veteran 
was provided in June 2007 with notice of the information and 
evidence necessary to substantiate the initial rating and 
effective date to be assigned in the event his claim was 
successful.

The Merits of the Claim

This is a case in which none of the appellant's service treatment 
records are in evidence.  The National Personnel Records Center 
(NPRC) was unsuccessful in its efforts to locate the appellant's 
service treatment records and indicated that those records were 
fire-related.  In cases where a veteran's service medical 
treatment records are unavailable through no fault of the 
claimant, there is a heightened obligation to assist the claimant 
in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  However, the law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board to 
consider the applicability of the benefit of the doubt, to assist 
the claimant in developing a claim, and to explain its decision 
when a veteran's medical records have been destroyed.  See Ussery 
v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does 
not lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that may 
be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 
(1996).

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In adjudicating a claim, 
the Board determines whether (1) the weight of the evidence 
supports the claim or, (2) whether the weight of the "positive" 
evidence in favor of the claim is in relative balance with the 
weight of the "negative" evidence against the claim.  The 
appellant prevails in either event.  However, if the weight of 
the evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 
1 Vet. App. 49 (1990).

The appellant contends that he currently suffers from bilateral 
hearing loss due to noise exposure while on active duty pursuant 
to his duties as a dental officer on airbases in close proximity 
to aircraft noise.  The appellant testified during his June 2010 
Board hearing that he was exposed to acoustic trauma from his 
close proximity to the flight lines of the airbases where he 
lived and worked, as well as from his exposure to dental drill 
noise in his capacity as an Air Force dentist.  The appellant 
further testified, as an example of his hearing problems, that he 
was told by a few patients back in the early days of his dental 
career that he played the radio too loud.  The appellant's spouse 
testified that the Veteran's problems with his hearing have 
increased over the many years of their marriage.

To establish service connection for a disability, symptoms during 
service, or within a reasonable time thereafter, must be 
identifiable as manifestations of a chronic disease or permanent 
effects of an injury.  Further, a present disability must exist 
and it must be shown that the present disability is the same 
disease or injury, or the result of disease or injury incurred in 
or made worse by the appellant's military service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

The determination of whether a veteran has a ratable hearing loss 
"disability" is governed by 38 C.F.R. § 3.385, which states 
that hearing loss will be considered to be a disability (for VA 
purposes) when the threshold level in any of the frequencies 500, 
1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less than 
94 percent.  38 C.F.R. § 3.385.  

The United States Court of Appeals for Veterans Claims (Court) 
indicated that, "when audiometric test results at a veteran's 
separation from service do not meet the regulatory requirements 
for establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current hearing 
disability by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  The Court held that the threshold for normal 
hearing is from 0 to 20 decibels and that higher threshold levels 
indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 
157.  The Court further held that 38 C.F.R. § 3.385 operates only 
to establish when a hearing loss can be service connected.  
Hensley at 159.  It was also found that, regardless of when the 
criteria of 38 C.F.R. § 3.385 are met, a determination must be 
made as to whether the hearing loss was incurred in or aggravated 
by service.

The evidence of record includes a written statement from a Board-
Certified audioprosthologist that the appellant's type of hearing 
loss (normal hearing in low frequencies followed by a precipitous 
drop in hearing acuity in the high frequencies) can be caused by 
exposing unprotected ears to noise for long periods of time.  The 
audioprosthologist stated that the appellant's daily exposure to 
high speed drills in his work as a dentist in the Air Force would 
have contributed to the onset of the high frequency hair cell 
damage.

The appellant underwent VA audiometric testing in October 2007.  
Audiometric testing disclosed puretone threshold and speech 
discrimination results which clearly showed bilateral hearing 
loss for VA purposes pursuant to 38 C.F.R. § 3.385.  The VA 
examiner stated that the appellant demonstrated sensorineural 
hearing loss bilaterally.  The examiner also stated that high 
frequency hearing loss resulting from dental drills had been 
established in the literature.  The examiner noted that it was a 
question of whether the appellant's bilateral loss of hearing had 
its onset during his two years of in-service exposure to dental 
drill noise or whether the hearing loss had a later onset.  The 
examiner stated that it was certainly possible that the 
appellant's hearing loss had its onset in service, but concluded 
that the probability that the appellant's hearing loss was 
precipitated by his military service was less than fifty percent.  
However, there is no indication that the audiologist considered 
the in-service exposure to aircraft noise reported by the 
appellant in addition to the dental drill noise.

In this case there are two competent opinions of record on the 
question of the onset and etiology of the appellant's current 
hearing loss - one supporting service connection and the other 
not.  In weighing the evidence of record, the Board notes that 
the VA audiologist, despite finding a less than 50 percent 
probability that the appellant's hearing loss was etiologically 
related to his military service, also stated that dental drills 
have been cited in the literature as a cause of hearing loss and 
that it certainly was possible that the appellant's hearing loss 
had its onset in-service.  

The evidence of record indicates that the appellant had exposure 
to acoustic trauma, including dental drills and aircraft noise, 
on an almost daily basis, during service followed by post-service 
noise exposure that was limited to dental drill noise.  This is 
not contradicted by any other evidence in the claims file.  For 
these reasons, the Board finds that evidence for and against the 
appellant's claim is at least in relative equipoise on the 
question of whether the currently diagnosed bilateral hearing 
loss is related to acoustic trauma in service.  Resolving 
reasonable doubt in favor of the appellant, the Board finds that 
service connection for a bilateral hearing loss disability is 
warranted.


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


